DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-14) in the reply filed on 5/17/22 is acknowledged.  Claims 15-20 are withdrawn from examination, claims 21-37 are cancelled, and claims 1-14 are under examination below.
Drawing Objections
The drawings are objected to because Figures 5-8 include improper shading which renders certain features of the drawings illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 2-3 and 5-6 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 2 recite(s) the limitation "wherein the sensed indicator and retrieved mix and application information provide sufficient information for an inexperienced bodyshop painter, who is unfamiliar with the paint components, to correctly mix the paint components within at least five minutes from said sensing of the indicator; wherein the bodyshop painter is inexperienced because the bodyshop painter has less than 8 hours of training with respect to the paint components".  The term “sufficient information” is a relative term which renders the claim indefinite, as the sufficiency of the information may depend on a variety of factors, including but not limited to how unfamiliar the painter is with the paint components and their overall experience level.  Although the claim further states that the bodyshop painter will be able to mix paint components within a certain amount of time and to be inexperienced they have less than 8 hours of training with respect to the paint components, these limitations merely define an intended goal of the displayed information and do not guarantee that the information will be sufficient.  Thus, it is unclear what constitutes being “sufficient” in this limitation based on subjective and fictitious conditions set forth.  Therefore, claim 2 and the dependent claims thereof based on their incorporation by reference are indefinite.
Claim(s) 5 recite(s) the limitation "a material management system".  However, this is an ambiguous limitation because it does not have a plain and customary meaning in the art, nor is it defined in any meaningful terms beyond name alone, either in the claims or written description (see par. 0008, 0020, 0046, 0047, and 0048).  Moreover, it is unclear how the recited “paint mix and application information” which is provided to the material management process-based system results in a bodyshop being allowed to monitor material consumption, as there is no further description in the claims regarding monitoring material consumption or how that is communicated to a bodyshop for monitoring purposes.  Therefore, claim 5 and the dependent claims thereof based on their incorporation by reference are indefinite.

Claim(s) 6 recite(s) the limitation " wherein communication of the retrieved paint mix and application information to the material management processor-based system reduces paint material consumption and waste".  The benefit of reducing paint material consumption and waste merely defines an intended outcome of the previously stated communication, but lacks any substantive steps to achieve that intended outcome.  Therefore, it is unclear how this limitation further defines the structure of the claimed invention, nor how stated result is achieved, which could have an infinite number of solutions.  Therefore, claim 6 is indefinite.  

35 USC 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 5 recite(s) the limitation "wherein the retrieved paint mix and application information is provided to a material management processor-based system to allow a bodyshop to monitor material consumption".  However, this is interpreted as a computer-implemented task, which is not defined in any meaningful terms with respect to how it is accomplished, in either in the claims or written description (see par. 0008, 0020, 0046, 0047, and 0048 referring to it by name alone). Thus, because the written description fails to provide any steps, algorithm, or flowchart for performing this computer-implemented task, the written description requirement is not met.
Claim(s) 6 recite(s) the limitation " wherein communication of the retrieved paint mix and application information to the material management processor-based system reduces paint material consumption and waste".  The benefit of reducing paint material consumption and waste merely defines an intended outcome of the previously stated communication, but lacks any substantive steps to achieve that intended outcome.  Moreover, this is interpreted as a computer-implemented task, which is not defined in any meaningful terms with respect to how it is accomplished, in either in the claims or written description (see par. 0009, 0020, and 0048 referring to it by name alone). Thus, because the written description fails to provide any steps, algorithm, or flowchart for performing this computer-implemented task, the written description requirement is not met.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a system (i.e., a machine or manufacture), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps which fall under at least one of the judicial exception groupings, including mental process (e.g., observation, evaluation, judgement, and/or opinion) and certain methods of organizing human activity (e.g., interpersonal interaction, teaching, and/or following instructions) which include: producing product mix and application information, comprising: a display for depicting a plurality of indicators arranged on a chart; wherein each indicator is positioned within the chart based upon a unique combination of filler colors and one or more of the following factors: product mix information; coating compositions, surface types, volatile organic compound clear type, mix types, and preparation factors; sensing one of the indicators positioned within the chart; and retrieving the mix and application information based upon the sensed indicator; wherein the retrieved mix and application information is displayed for mixing paint components; wherein the sensed indicator and retrieved mix and application information provide sufficient information for an inexperienced bodyshop painter, who is unfamiliar with the paint components, to correctly mix the paint components within at least five minutes from said sensing of the indicator; wherein the bodyshop painter is inexperienced because the bodyshop painter has less than 8 hours of training with respect to the paint components; wherein the sufficient information includes mixing ratios, activator selection, respective component weights depending on size of the job, and suggested volume of ready for use material to mix; wherein said sensing of the indicator results in both said retrieving of the paint mix and application information and said displaying of the retrieved paint mix and application information; wherein the retrieved paint mix and application information is provided to allow a bodyshop to monitor material consumption; wherein communication of the retrieved paint mix and application information reduces paint material consumption and waste; wherein more than five shades are associated with the indicators displayed on the chart as filler colors; wherein the indicators are arranged within a tabular pattern within the chart; wherein the indicators are arranged within a circular pattern within the chart; wherein the chart includes a laminated wall chart; wherein the indicators include one or more of the following: symbols, bar codes, and quick response (QR) codes arranged on the chart; wherein the product mix and application information includes paint mix and application information; wherein the product mix information includes paint mix types; wherein the mix types include metal mix, plastic mix, or standard mix; wherein the preparation factors include fast, medium, or slow configurations; wherein the display is used within a chemical mixing environment or paint mixing environment; wherein the retrieved mix and application information includes instructions for operating a machine to mix and apply a product; wherein a coating composition is produced based on the paint mix information. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited steps related to displaying a chart with indicators and referencing information corresponding to those indicators, the use of such physical aid does not negate the mental nature of these limitations. Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., defining the invention as a system including a processor-based system, a sensor, a database, a computer-human interface, and a processor-based material management system coupled to said processor-based system through a data communication pathway wherein information from the judicial exception is provided to the material management system, for automatically performing the judicial exception identified above; and displaying a chart on a touchscreen; defining the indicators as buttons, RFID tags, or computer interface clicks; and wherein the sensor includes a scanner, a bar code reader, a QR code reader, or a sensor that senses a touch on a touch screen for sensing one of the symbols positioned within the chart)  are recited so generically that they represent no more than mere instructions to apply the judicial exceptions on a general purpose computer. They can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer environment. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer components identified above does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Additionally, the limitations related to defining the data collection by a sensor including a scanner, a bar code reader, a QR code reader, or a sensor that senses a touch on a touch screen for sensing one of the symbols positioned within the chart amounts to insignificant pre-solution activity, as the sensor is merely recited to collect data without any technical detail regarding any particular arrangement or manipulation of the raw data.  Additionally, the limitations related to displaying by a touchscreen and defining the indicators as buttons, RFID tags, or computer interface clicks is also insignificant extra-solution activity by defining in a generic manner the type of user input.   Thus, these additional elements merely describe how to generally apply the otherwise mental observations and evaluations in a generic or general purpose computer environment using generic or general purpose sensor and display to input and output data, respectively, and not a particular machine or technical improvement thereof.  Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  Therefore, the claims are directed to an abstract idea.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because  as explained with respect to Step 2A Prong Two, the additional elements do not provide a technical improvement. The first is defining at the outset or in a trivial manner the use of a processor-based system, a sensor, a database, a computer-human interface, and a processor-based material management system coupled to said processor-based system through a data communication pathway wherein information from the judicial exception is provided to the material management system, for automatically performing the judicial exception identified above.   However, the specification of the instant application describes this hardware in a generic manner (e.g., par.0063) that indicates that it is sufficiently well-known that the specification does not need to describe the particulars of such additional elements, to satisfy 35 U.S.C. § 112(a). As explained previously, defining the steps as being executed by generic hardware identified in Prong 2 above is at best the equivalent of merely adding the words “apply it” to the judicial exception, and thus not considered a technical solution. Mere instructions to apply an exception cannot provide an inventive concept. The same reasoning regarding insignificant pre or extra solution activity still applies to sensor and display limitations, which are also described in a generic manner in the specification referred to by name alone in conjunction with the steps identified as the judicial exception above thus indicating that it is sufficiently well-known that the specification does not need to describe the particulars of such additional elements, to satisfy 35 U.S.C. § 112(a), and thus are interpreted as merely referring to their well-known, routine, and conventional functions, which do not represent significantly more than the abstract idea.  Based on the cursory recitation of these physical hardware components, these additional elements are merely automating a manual process, using a generic computer to process the claimed information, which the courts have indicated insufficient to show an improvement in computer-functionality.  see Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)(Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase), LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)(speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application). Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-14 are not directed to patent eligible subject matter.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715